Citation Nr: 1208438	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a cerebrovascular accident. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2010.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's appeal was previously before it in July 2010.  At that time, the Board granted the Veteran's claims for increased disability ratings for service-connected hemiparesis of the right upper and lower extremities but remanded the issue of a disability rating greater than 10 percent for the remaining residuals of the Veteran's service-connected cerebrovascular accident for additional development.  In addition, the Board found that the issue of entitlement to a TDIU due to the service-connected residuals of a cerebrovascular accident had been raised on the record (inferred as part of these increased rating claims on appeal).  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the Board included this issue as a claim on appeal and remanded the matter for notice, some evidentiary development, and adjudication.  
Unfortunately the Board finds that its prior Remand instructions with regard to the requested VA examination (for the increased rating claim remaining on appeal) have not been complied with and that, therefore, another remand is necessary to ensure such compliance.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the July 2010 Remand, the Board noted that the Veteran had claimed lumbar and cervical spine disorders as further residuals of his service-connected cerebrovascular accident.  Also, the Board noted that medical evidence of record showed that the Veteran had been diagnosed to have degenerative changes and disc bulges of his lumbar and cervical spine but that no medical professional had ever addressed whether these disabilities are residuals of the service-connected cerebrovascular accident.  The Board determined that this matter had to be resolved before a final adjudication was rendered on the Veteran's claim for an increased disability rating for the service-connected residuals of a cerebrovascular accident.  As part of the remand, the Board requested a new VA examination and asked the examiner "ascertain whether any cervical or lumbar spine disabilities found are 'more likely than not' associated with the Veteran's past [cerebrovascular accident]."

The Veteran was afforded the requested VA examination in December 2010.  The report of the examination, however, fails to show that the VA examiner examined the Veteran for lumbar or cervical spine disorders or considered the question of whether any current spine disorders are residuals of his service-connected cerebrovascular accident.  [The examiner failed to discuss the Veteran's claim relating to his lumbar and cervical spines despite being requested to do so in the VA examination request.]  Consequently, the Board finds that the VA examination is inadequate as it fails to comply with the instruction submitted to the VA examiner (as requested by the Board) regarding whether the Veteran's lumbar and cervical spine disorders may be associated with his service-connected cerebrovascular accident residuals.  

The Board finds, therefore, that unfortunately another remand of the Veteran's claim for an increased rating for the service-connected residuals of cerebrovascular accident is necessary for compliance with its prior Remand instructions-including in particular obtaining the necessary evidence to determine whether any lumbar and cervical spine disorders are residuals of the Veteran's service-connected cerebrovascular accident.  As the prior examination report does not demonstrate that the examiner actually examined the Veteran's lumbar and cervical spine, the Board finds that returning the claims file to that examiner for an addendum is not an appropriate remedy.  Rather, to ensure that an appropriate and adequate examination and opinion are obtained, the Board finds that the Veteran should be scheduled for a VA spine examination instead.

Finally, with regard to the issue of entitlement to a TDIU, the Board notes that, in the Supplemental Statement of the Case issued in December 2011, the rating specialist indicated that the Veteran should submit a VA Form 9 to perfect his appeal.  The Board points out that the issue of entitlement to a TDIU arose as part of the Veteran's claim for increased disability ratings and was included as on appeal because it is an aspect of those claims under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, in that case, the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Thus, the Court held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  As such, the Board finds that the instructions to the Veteran advising him that he was required to submit a VA Form 9 to perfect his appeal as to the issue of entitlement to a TDIU was in error.  Rather, that issue is already perfected for appeal as part of the underlying claims for increased disability ratings for his service-connected disabilities.  Thus, the Veteran need take no further action to perfect this issue for appeal.  

At this time, however, the Board finds that it must remand this issue again as the outcome of the Veteran's claim for an increased disability rating for his service-connected residuals of cerebrovascular accident may affect the outcome of his claim for a TDIU.  In that respect, the claim for a TDIU is inextricably intertwined with the claim for an increased disability rating remaining on appeal, and to decide the TDIU issue at this time would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  All necessary diagnostic tests and/or studies should be conducted to determine the exact nature of any current lumbar spine and/or cervical spine disorders the Veteran may have.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether any current lumbar spine and/or cervical spine disorders identified on examination are at least as likely as not (i.e., at least a 50 percent probability) associated with the Veteran's service-connected cerebrovascular accident.  In other words, the examiner should provide an opinion as to the likelihood that any current lumbar and cervical spine disorders are residuals of the Veteran's service-connected cerebrovascular accident or, in the alternative, are proximately due to, the result of, or aggravated by the service-connected residuals of cerebrovascular accident.  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

2.  Thereafter, readjudicate the issues on appeal.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


